Aulisi, J.
Appeal from a judgment of the Supreme Court, Ulster County, which dismissed a writ of habeas corpus. The issue of the voluntariness of a confession cannot be entertained in a habeas corpus proceeding. The remedy is by way of application in the nature of a writ of error coram nobis to the trial court (People v. Huntley, 15 N Y 2d 72). We find no merit to appellant’s other contentions (see People v. Goodman, 16 A D 2d 988, cert. den. Oct. 23, 1962 [Van Voorhis, J.], cert. den. 373 U. S. 926). Judgment affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Taylor, JJ., concur.